t c memo united_states tax_court dynadeck rotary systems ltd martin lettunich tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date martin n lettunich pro_se paul k webb for respondent supplemental memorandum opinion laro judge martin lettunich petitioner tax_matters_partner of dynadeck rotary systems ltd the partnership timely moves the court to reconsider dynadeck rotary sys v this memorandum opinion supplements dynadeck rotary sys v commissioner tcmemo_2000_382 commissioner tcmemo_2000_382 see rule tax_court rules_of_practice and procedure in dynadeck rotary sys v commissioner supra the facts and holding of which are incorporated herein by this reference we sustained respondent’s determination that the partnership had no debt during and that would allow its partners to increase their bases in the partnership under sec_752 in so doing we rejected petitioner’s argument that dollar_figure owed to the laurel assets group lag an unrelated investment group was a partnership debt that increased each partner’s basis in the partnership for those years petitioner acknowledged that lag transferred the dollar_figure directly to dynadeck rotary systems incorporated corporation a partner in the partnership and that the underlying promissory note listed the corporation as the obligor petitioner asserted that the corporation received the dollar_figure as the partnership’s agent we stated the facts of this case do not establish that the partnership was ever liable to repay any of that the dollar_figure amount the sole evidence that we find in the record as to a debtor creditor relationship is the promissory note which provides clearly that the corporation owed the money to lag the note says nothing nor is there evidence to support petitioner’s claim that the corporation executed that note as the partnership’s agent or that the partnership was liable for the note’s repayment nor is there any evidence of a written_agreement identifying the corporation as the partnership’s agent or evidence that the corporation was held out as the partnership’s agent in dealings with lag or another third party see commissioner v bollinger 485_us_343 our conclusion is supported by the fact that the corporation’s role in the partnership was to secure funds for the partnership and that the record is barren as to any obligation or effort on the part of the partnership to secure its own funds nor do we find that any of the partnership’s partners except the corporation had such an obligation in fact each of the partners appears to have contributed something unique to the partnership in the case of messrs schadeck and lettunich for example the former contributed his rights in the underlying patent and the latter contributed his legal skills and his labor the corporation expected to and did generate and contribute funds to the partnership id reconsideration under rule tax_court rules_of_practice and procedure serves the limited purpose of correcting manifest errors of fact or law or allows for the introduction of newly discovered evidence that could not have been introduced in the prior proceeding by the exercise of due diligence see 110_tc_440 lucky stores inc subs v commissioner tcmemo_1997_70 affd 153_f3d_964 9th cir estate of scanlan v commissioner tcmemo_1996_414 affd without published opinion 116_f3d_1476 5th cir the granting of a motion for reconsideration rests within our discretion and we usually do not exercise our discretion absent a showing of unusual circumstances or substantial error see estate of quick v commissioner supra pincite lucky stores inc subs v commissioner supra estate of scanlan v commissioner supra reconsideration is not the appropriate forum for rehashing previously rejected arguments or tendering new legal theories to reach the end desired by the moving party see cwi farms inc v commissioner 79_tc_1054 affd 755_f2d_790 lith cir 67_tc_643 estate of trenchard v commissioner tcmemo_1995_232 petitioner's motion and related filings do not establish any unusual circumstance or substantial error with respect to dynadeck rotary sys v commissioner supra thus petitioner is not within the general rules for reconsideration of a memorandum opinion petitioner has also not persuaded us that the partnership’s case requires us to depart from these general rules in his trial brief petitioner argued that the corporation received the dollar_figure as the partnership’s agent for the reasons stated in dynadeck rotary sys v commissioner supra we disagreed with that argument petitioner now asks us to reconsider and accept that argument we refuse to do so petitioner has not presented any persuasive reason why we should reconsider or change dynadeck rotary sys v commissioner supra ’ to the extent that petitioner had wanted either to ' petitioner’s motion relies in part on a document that petitioner attached to his posttrial brief the document is entitled declaration of martin n lettunich and contains mr lettunich’s assertions as to his understanding of the events surrounding the dollar_figure debt we did not and do not consider that document or the assertions stated therein as evidence see rule b see also beecroft v commissioner t c memo continued strengthen his argument or to otherwise expand on it he should have done so before we released dynadeck rotary sys v commissioner supra petitioner did not do so given the absence of a persuasive reason to depart from the general rules for reconsideration mentioned above we refuse to reconsider dynadeck rotary sys v commissioner supra accordingly an appropriate order will be issued denying petitioner's motion continued and the cases cited therein
